Title: To Alexander Hamilton from Richard Hunewell, 4 June 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir,
            Boston 4th. June 1799—
          
          Your several Letters of 16th. 18th. & 21st. Ulto: have come to hand, I am pleased at the alteration of the Regimental rendezvous, & shall immediately repair to my Quarters, & superintend the arrangements necessary for my Regiment—I had the honor to communicate to you by my Letter of the 24th Ulto: the Election of an Officer for Pay master, & nomination of Adjutant and Quarter master—likewise mentiond an exchange of two Officers in my Regiment, for two in Colo. Rices Regiment by mutual concent of the parties, but have not yet had your approbation on the subject.
          I now beg leave to Recommend Mr Thomas Stevens of Castine as a first Lieut. in Capt. Peabodys Compy. Mr. Nathan Parks as a second Lieut. in Capt. Browns Compy., Mr. Augustus Hunt for a first & Mr. Richard Jackson of Barnstable as second Lieut. in my Regiment. from my own knowledge of these gentlemen, & the recommendation I have had of them from Genl. Jno. Brooks, have no doubt but they will make good Officers—several other applications have been made, but I presume you have a list of candidates, shall therefore not mention any others—
          our Cloathing is waiting for Buttons, several other articles are wanting, such as Cockades Eagles, Stocks, Clasps—shoe Buckles, Knapsacks, Canteens, Camp utensalls of every kind—Tents & Markqueys—
          I have furnished the several Contractors for Rations with the names of Officers commanding Districts & Subdistricts & with their several places of rendezvous—
          Mr. Jackson the supervisor has just informd me of the arrival of Money to pay the Officers four months pay, & a surplus for the recruiting Service—in consequence of which I shall on monday next order the Officers to their several stations, & immediately commence the recruiting Service—
          my Quarter Master & Paymaster will remain at Boston fourteen Days for the arrival of such articles as are dificient, which they on their arrival are to forward to the several places of destination—
          I am with great respect Sir, Your Humle. Sert.
          
            Richard Hunewell
          
          Alexander Hamilton Esqr. Major Genl. & Inspector Genl. of the Armies of the United States
        